Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed October 26 2022 have been fully considered but they are not persuasive.
Regarding Rejections Under 35 U.S.C. § 112
(A)  Although this was not addressed in the applicant’s arguments, the language of the amended claim is confusing and raises issues of a lack of clarity under 35 U.S.C. § 112(b) and a lack of written description under 35 U.S.C. § 112(a).  
The independent claims as amended reads:
“…the plurality of candidate resource pools comprise a first resource pool and a second resource pool, the first resource pool is a resource pool that is used alone by a terminal device using a first transmission mode, and the second resource pool is a resource pool shared by the terminal device using the first transmission mode and a terminal device using a second transmission mode
…a resource in the target resource pool selected by the terminal device in the target resource pool based on a resource sensing result”
Emphasis added by the examiner
(I)     As the claim would be understood in light of the specification, in the first recited limitation, the first transmission mode corresponds to transmission mode 3 where resources are scheduled by the network node, and the claimed terminal device uses only the first transmission mode in both the first and second resource pools.  However, in the second recited limitation the claimed terminal device performs sensing in the target resource pool, which is the second transmission mode/transmission mode 4.  Thus the first and second recited limitations contradict each other.
(II)   The applicant could argue that “first transmission mode” is interpreted as transmission mode 4, but that would contradict the specification, see the quotations of Paragraph [0053] and [0083] below.
(III)    The applicant could argue that nothing in the claim language explicitly states that the claimed terminal device cannot use the second transmission mode in the second resource pool, but this would make the claim language very unclear.  Can the claimed terminal device also use the second transmission mode in the first resource pool, too?  Nothing in the claim language explicitly says it cannot.  Can the other terminal device use also the first transmission mode in second resource pool?  Nothing in the claim language explicitly says it cannot.
(B)     On Page 7 of his arguments the applicant states that “Firstly, it is disclosed in the background part of the description that, in release-14 of 3GPP, a Mode 3 device uses a resource allocated by a base station and a Mode 4 device independently selects a resource, for example by sensing. However, this is merely the prior art where the Mode 3 device performs data transmission in only one resource pool. It is not limited or specified in the embodiments of the description that the resource used by the Mode 3 device should be allocated or scheduled by the base station when the Mode 3 device can perform data transmission in multiple resource pools”  
(I)    The applicant’s language is confusing.  The applicant seems to be arguing that a “Mode 3 device” can use transmission mode 4.  Can a “Mode 3 device” using transmission mode 4 still be called a “Mode 3 device?” 
(II)     The statement “…this is merely the prior art where the Mode 3 device performs data transmission in only one resource pool. It is not limited or specified in the embodiments of the description that the resource used by the Mode 3 device should be allocated or scheduled by the base station when the Mode 3 device can perform data transmission in multiple resource pools” is not true.  Paragraphs [0053] and [0083] disclose the Mode 3 device is allocated/scheduled by the network device when the Mode 3 device performs transmission in multiple resource pools, see the quotations below
(C)     The applicant argued that the limitation “performing, by the terminal device, the data transmission in a resource in the target resource pool selected by the terminal device in the target resource pool based on a resource sensing result” finds adequate written description in the specification, citing Paragraphs [0042], [0068] and [0073].
The examiner does not find the applicant’s arguments persuasive.
(I)     Sensing is only mentioned in the specification in 5 places, Paragraphs [0004], [0042], [0043], [0053] and [0083]
Paragraph [0053] states

Specifically, the first transmission mode may be, for example, the transmission mode 3 in the Release-14 of the 3GPP protocol. When the terminal device uses the first transmission mode, the time-frequency resource used by the terminal device for the data transmission is the resource scheduled by the network device. The second transmission mode may be, for example, the transmission mode 4 in the Release-14 of the 3GPP protocol. When the terminal device uses the second transmission mode, the time-frequency resource may be the resource independently selected by the terminal device, for example, the time-frequency resource is a resource randomly selected from a resource pool configured by a network device for the terminal device using the transmission mode 4, or a resource determined by the terminal device based on a resource sensing result

And Paragraph [0083] states:

In an example, the terminal device using the first transmission mode may receive a resource scheduled by the scheduling information from the target resource pool for data transmission according to scheduling information carried in the received DCI. The terminal device using the second transmission mode may sense and select an appropriate resource from the target resource pool for the data transmission.

Emphasis added by the examiner.  Note that in the first transmission mode/transmission mode 3, resources for the terminal device are scheduled by the network node.

(II)     On Page 7 of his arguments, the applicant states argue that Paragraph [0068] and [0073] determines a target resource pool and selects a resource source from the target resource pool
Paragraph [0068] states:

In the embodiment, the terminal device may determine the target resource pool for the data transmission according to the RNTI for descrambling the DCI, and then select an appropriate resource from the target resource pool for the data transmission, without increasing the signaling overheads. For example, the terminal device may select, according to scheduling information in the DCI, a resource scheduled by the scheduling information from the target resource pool for the data transmission

And Paragraph [0073] states

In the embodiment, the terminal device may determine the target resource pool for the data transmission according to the mask sequence for descrambling the DCI, and then select an appropriate resource from the target resource pool for the data transmission, without increasing any signaling overheads. For example, the terminal device may select, according to scheduling information in the DCI, a resource scheduled by the scheduling information from the target resource pool for the data transmission

Emphasis added by the examiner

	(III)  The examiner find that Paragraphs [0068] and [0073] are silent regrading sensing and in fact are clearly describing operating in first transmission mode/transmission mode 3, in which the resources allocated to the terminal device are scheduled by the network device.
(IV)     Paragraph [0042] is silent regarding the first and second transmission modes of the claim.  It only states that some terminal devices have a sensing capability and some do not.  A Vehicle User Equipment has a sensing capability and a Pedestrian User Equipment may not have a sensing capability or may have a partial sensing capability.
(V)     According to the Manual of Patent Examining Procedure, for claim limitations to have adequate written description in the specification, it is not sufficient for specification to list each element in the claim limitations, but the specification must also adequately describe the combination of elements in the claim limitations.
Manual of Patent Examining Procedure 2163 II A

For example, in Hyatt v. Dudas, 492 F.3d 1365, 1371, 83 USPQ2d 1373, 1376-1377 (Fed. Cir. 2007), the examiner made a prima facie case by clearly and specifically explaining why applicant’s specification did not support the particular claimed combination of elements, even though applicant’s specification listed each and every element in the claimed combination. The court found the "examiner was explicit that while each element may be individually described in the specification, the deficiency was lack of adequate description of their combination" and, thus, "[t]he burden was then properly shifted to [inventor] to cite to the examiner where adequate written description could be found or to make an amendment to address the deficiency." Id.

(IV)     The examiner finds that the specification does not adequately support the claim limitations “…the plurality of candidate resource pools comprise a first resource pool and a second resource pool, the first resource pool is a resource pool that is used alone by a terminal device using a first transmission mode, and the second resource pool is a resource pool shared by the terminal device using the first transmission mode and a terminal device using a second transmission mode…a resource in the target resource pool selected by the terminal device in the target resource pool based on a resource sensing result” because (1)  Paragraphs [0068] and [0073] are silent regarding determining a target resource pool and selecting a resource source from the target resource pool using sensing; and instead describe determining a target resource pool and selecting a resource source from the target resource pool using scheduling information provided by the network device; and because (2) Paragraph [0042] is silent regarding the first and second transmission modes of the claim and only states that some terminal devices have a sensing capability, some have a partial sensing capability, and some do not have a sensing capability.
Regarding Rejections Under 35 U.S.C. § 103
The examiner finds that the applicant’s assessment of the teachings of the applied prior art appears to be correct, and the applied prior art does not teach all the limitations of the amended independent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3, 5-11 and 13-16 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1 and 9, the claims recite “…the plurality of candidate resource pools comprise a first resource pool and a second resource pool, the first resource pool is a resource pool that is used alone by a terminal device using a first transmission mode, and the second resource pool is a resource pool shared by the terminal device using the first transmission mode and a terminal device using a second transmission mode… a resource in the target resource pool selected by the terminal device in the target resource pool based on a resource sensing result.”  The specification does not describe a terminal device that  (1) uses a first resource pool alone and uses a first transmission mode in the first resource pool; (2) uses a second resource pool and uses the first transmission mode in the second resource pool, where the second resource pool is shared with a different terminal device that uses a second transmission mode, and (3) selects a resource in a target resource pool based on a resource sensing result.
(A)     Para 43 states the resource of a terminal device using transmission mode 3 are allocated by a base station, while resources of a terminal device using transmission mode 4 may be selected using sensing.  Para 45 states two resource pools are provided for a terminal device using the transmission mode 3, in which one resource pool is used by the terminal device using the transmission mode 3 to perform communication, and the other resource pool is shared by the terminal device using the transmission mode 3 and a terminal device using the transmission mode 4.  Para 51, 52, 87, 88, 123, 124, 140 and 141 all state that the first resource pool is a resource pool that is used alone by a terminal device using a first transmission mode, and the second resource pool is a resource pool shared by the terminal device using the first transmission mode and a terminal device using a second transmission mode, where a time-frequency resource used by the terminal device using the first transmission mode may be a resource scheduled by the network device; and a time-frequency resource used by the terminal device using the second transmission mode may be a resource that is independently selected.  In other words, where a terminal device is configured with (1) a first resource pool used by the terminal device alone, where the terminal device uses a first transmission mode; and (2) a second resource shared with another  terminal device using a second transmission mode, where the terminal device uses the first transmission mode; the specification always states that the first transmission mode is one in which the resource is scheduled by the network device and never states that the resource is selected by the terminal device using sensing.
(B)     Sensing is only mentioned in the specification in 5 places, Para 4, 42, 43, 53 and 83.  In all cases, sensing is only used in the second transmission mode/transmission mode 4, and scheduling is used in the first transmission mode/transmission mode 3.
Regarding Claims 2-3, 5-8, 10-11 and 13-16, the claims are rejected as dependent on rejected claims 1 and 9.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-3, 5-11 and 13-16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding Claims 1 and 9, the claims recite “…the plurality of candidate resource pools comprise a first resource pool and a second resource pool, the first resource pool is a resource pool that is used alone by a terminal device using a first transmission mode, and the second resource pool is a resource pool shared by the terminal device using the first transmission mode and a terminal device using a second transmission mode… a resource in the target resource pool selected by the terminal device in the target resource pool based on a resource sensing result.”  The claims recite that the terminal device uses the first transmission mode in the first and second resource pool, but, according to the specification, resource selection based on sensing is the second transmission mode.
Thus limitation “the plurality of candidate resource pools comprise a first resource pool and a second resource pool, the first resource pool is a resource pool that is used alone by a terminal device using a first transmission mode, and the second resource pool is a resource pool shared by the terminal device using the first transmission mode and a terminal device using a second transmission mode” and the limitation “a resource in the target resource pool selected by the terminal device in the target resource pool based on a resource sensing result” appear to contradict each other.
The examiner note that there is no support in the specification for the first transmission mode being one in which a terminal device selects a resource via sensing.
While there in nothing in the claim language explicitly stating that the terminal device cannot use the second transmission mode in the second resource pool; such an interpretation would make the claims even more unclear by raising the following questions:  Can the claimed terminal device also use the second transmission mode in the first resource pool?  Nothing in the claim language explicitly says it cannot.  Can the other terminal device use also the first transmission mode in second resource pool?  Nothing in the claim language explicitly says it cannot.
The examiner will interpret the claims as best understood.
Regarding Claims 2-3, 5-8, 10-11 and 13-16, the claims are rejected as dependent on rejected claims 1 and 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416. The examiner can normally be reached M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar, can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH P HUNT/           Examiner, Art Unit 2463                                                                                                                                                                                             
/PANKAJ KUMAR/           Supervisory Patent Examiner, Art Unit 2463